MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                FILED
regarded as precedent or cited before any                        Jan 31 2020, 7:50 am
court except for the purpose of establishing
                                                                     CLERK
the defense of res judicata, collateral                          Indiana Supreme Court
                                                                    Court of Appeals
estoppel, or the law of the case.                                     and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Rebecca L. Gray                                          Curtis T. Hill, Jr.
The Law Offices of Rebecca Gray,                         Attorney General of Indiana
LLC                                                      Justin F. Roebel
Carmel, Indiana                                          Deputy Attorney General
Kevin Munoz                                              Indianapolis, Indiana
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

David Tellez-Salinas,                                    January 31, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-486
        v.                                               Appeal from the
                                                         Hendricks Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Stephenie LeMay-Luken, Judge
                                                         Trial Court Cause No.
                                                         32D05-1804-F2-8




Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-486 | January 31, 2020          Page 1 of 16
[1]   After a search of David Tellez-Salinas’s (“Tellez-Salinas”) truck uncovered

      narcotics, the State charged Tellez-Salinas with dealing in a narcotic drug, a

      Level 2 felony.1 Tellez-Salinas filed three motions to suppress, which the trial

      court denied. Tellez-Salinas now brings this permissive interlocutory appeal,

      raising three issues, which we restate as:


                 I.        Whether the trial court should have suppressed documents
                           found in the truck;


                 II.       Whether Tellez-Salinas’s statements should have been
                           suppressed because he was not advised of his Miranda
                           rights; and


                 III.      Whether the narcotics should have been suppressed
                           because the canine sweep extended the duration of the
                           traffic stop beyond the time needed to write a warning
                           ticket and because there was no reasonable suspicion to
                           support a canine sweep.


[2]   We affirm.


                                       Facts and Procedural History
[3]   On April 5, 2018, Captain Benjamin M. Pyatt (“Captain Pyatt”) of the

      Brownsburg Police Department was contacted by the Drug Enforcement

      Administration (“DEA”) to look for a white Ford extended-cab truck with a

      paper license plate that was travelling from Dallas, Texas to Dayton, Ohio.




      1
          See Ind. Code § 35-48-4-1(a)(1), (e)(1).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-486 | January 31, 2020   Page 2 of 16
      The DEA suspected narcotics trafficking. Tr. Vol. II at 8, 61-62. At

      approximately 2:35 p.m., Captain Pyatt observed a vehicle traveling on

      Interstate 70 in Hendricks County that “fit[] that exact description to a T.” Id.

      at 8, 10, 61. Captain Pyatt saw the truck change lanes with an improper signal

      and follow another vehicle too closely, so he initiated a traffic stop. Id. at 8-9,

      39-40.


[4]   Captain Pyatt approached the passenger door and knocked on the window. Id.

      at 9. Tellez-Salinas, a Mexican national whose first language is Spanish,2

      motioned to Captain Pyatt to open the passenger door, which Captain Pyatt

      did. Id. Captain Pyatt asked Tellez-Salinas for his driver’s license and vehicle

      registration. Id. at 11. Tellez-Salinas gave Captain Pyatt a document labeled

      “Buyer’s Tag Receipt” (“vehicle purchase receipt”), a document apparently

      issued by the State of Texas that provided information about the VIN number,

      make, model, year, and color of the truck but that did not identify the purchaser

      of the truck. Id. at 12; State’s Ex. 1. Tellez-Salinas also gave Captain Pyatt a

      “Payment Receipt” (“insurance payment receipt”) bearing the name Juan

      Mendoza (“Mendoza”), which appeared to be a receipt for the purchase of

      vehicle insurance. Id. at 13-14; State’s Ex. 2. Tellez-Salinas told Captain Pyatt

      that he owned the truck, even though the insurance payment receipt listed

      Mendoza as the insured. Tr. Vol. II at 13. Upon further questioning, Tellez-




      2
          Tr. Vol. II at 5, 45, 46, 80.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-486 | January 31, 2020   Page 3 of 16
      Salinas said that an unnamed friend had purchased the truck and that he

      recently bought the truck from the friend. Id. at 14.


[5]   Captain Pyatt took Tellez-Salinas’s documents to his squad car to prepare a

      written warning. Id. at 15, 51-52. After a few minutes, he returned to the truck

      and asked Tellez-Salinas to join him in the squad car. Id. at 54. Captain Pyatt

      did this because he was having difficulty filling out the ticket as he could not

      confirm Tellez-Salinas’s information. Id. at 52, 57-58. Captain Pyatt did not

      handcuff Tellez-Salinas. Id. at 17. During questioning, Tellez-Salinas told

      Captain Pyatt that the week before he had flown from Mexico to Dallas and

      was now driving to Dayton, Ohio to visit his cousins. Id. at 15. Tellez-Salinas

      also told Captain Pyatt that he did not know the address of his cousins but

      intended to call them when he arrived in Dayton. Id.


[6]   While trying to confirm information about Tellez-Salinas and the truck,

      Captain Pyatt contacted Major Dwight Simmons (“Major Simmons”) of the

      Putnam County Sheriff’s Office to bring his police dog to perform a canine

      sweep of the truck. Id. at 59-61. Major Simmons arrived at the scene

      approximately eighteen minutes after Captain Pyatt stopped Tellez-Salinas. Id.

      at 63; Appellee’s Br. at 9. As Major Simmons performed the canine sweep,

      Captain Pyatt was still trying to confirm Tellez-Salinas’s information before

      issuing the traffic warning. Tr. Vol. II at 61. Captain Pyatt testified that when

      Major Simmons arrived, “I still [didn’t] have the documents. I [didn’t] have

      any documents for this vehicle.” Id. These difficulties made the stop somewhat

      longer than a more routine stop for a traffic infraction. Id. at 18. To expedite
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-486 | January 31, 2020   Page 4 of 16
      the process, Captain Pyatt decided to not run the truck’s VIN number and

      instead relied on the information that Tellez-Salinas provided. Id. at 59.


[7]   The police dog alerted on the rear passenger side of the truck. Id. at 18-19, 73-

      74, 78. When they examined the truck more closely, Captain Pyatt and Major

      Simmons noticed tooling marks near the rear wheel lug nuts. Id. at 21, 65-66.

      They asked Tellez-Salinas to drive the truck to a nearby rest stop, and Tellez-

      Salinas complied. Id. at 22-26.


[8]   Because of the tooling marks, Captain Pyatt and Major Simmons wanted to

      remove the rear wheel, but since they did not have the proper tools, Major

      Simmons called Curtis Towing Service (“Curtis Towing”). Id. An employee of

      Curtis Towing brought the truck to the Curtis Towing shop, so it could be

      raised on a lift to allow Captain Pyatt and Major Simmons to remove the

      wheel. Id. at 24-26. They discovered that the rear emergency brakes had been

      replaced by a cylinder fabricated out of sheet metal. Id. at 27. Inside of the

      fabricated container they found two packages of suspected narcotics. Id. at 28,

      70; State’s Ex. 4. At this point, Tellez-Salinas was read his Miranda rights. Id.

      at 78.


[9]   The State charged Tellez-Salinas with Level 2 felony dealing in a narcotic drug.

      Appellant’s App. Vol. 2 at 15. Tellez-Salinas filed three motions to suppress

      evidence discovered by the police. Id. at 25-26, 28-33. He argued there was no

      reasonable suspicion to justify the initial stop, that the dog sniff extended the

      duration of the stop beyond the time necessary for Captain Pyatt to issue a


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-486 | January 31, 2020   Page 5 of 16
       traffic warning, and that Captain Pyatt failed to Mirandize Tellez-Salinas before

       Captain Pyatt questioned him in the squad car. See id. At an evidentiary

       hearing on the motions to suppress, Tellez-Salinas testified that he “felt locked

       up at all times” during the traffic stop. Tr. Vol. II at 84. On January 14, 2019,

       the trial court denied the motions to suppress. Appellant’s App. Vol. 2 at 59, 66.


[10]   On January 28, 2019, Tellez-Salinas asked the trial court to certify its ruling for

       interlocutory appellate review, the trial court granted Tellez-Salinas’s request,

       and Tellez-Salinas timely filed his motion with this court for permission to

       bring this interlocutory appeal. Id. at 60, 65-66. On April 5, 2019, we granted

       Tellez-Salinas’s request. Id. at 66. Tellez-Salinas now appeals.


                                      Discussion and Decision

                                          Standard of Review
[11]   The standard of review for a ruling on a motion to suppress is like other

       sufficiency issues. Garcia v. State, 47 N.E.3d 1196, 1199 (Ind. 2016). We

       determine whether substantial evidence of probative value supports the trial

       court’s ruling. Litchfield v. State, 824 N.E.2d 356, 358 (Ind. 2005). We will not

       reweigh the evidence, and we consider conflicting evidence most favorably to

       the ruling of the trial court. Garcia, 47 N.E.3d at 1199. We also consider

       substantial and uncontested evidence favorable to a defendant. Holder v. State,

       847 N.E.2d 930, 935 (Ind. 2006). We will disturb the trial court’s ruling only

       upon a showing of abuse of discretion. Hudson v. State, 129 N.E.3d 220, 224

       (Ind. Ct. App. 2019). However, we apply a de novo standard on the trial


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-486 | January 31, 2020   Page 6 of 16
       court’s conclusions about the constitutionality of a search or seizure. Garcia, 47
N.E.3d at 1199.


                                   I.       Seizure of the Documents
[12]   Tellez-Salinas argues that Captain Pyatt committed an illegal warrantless search

       and seizure of the truck’s purchase receipt and the insurance payment receipt

       (together, “the documents”). Tellez-Salinas claims that Captain Pyatt, without

       Tellez-Salinas’s consent, leaned into the truck and rummaged through the truck

       until he found the documents. Tellez-Salinas contends that Captain Pyatt’s

       actions violated the Fourth Amendment to the United States Constitution

       because there was no probable cause to search for the documents. As to the

       Indiana Constitution, Tellez-Salinas alleges the search and seizure was

       unreasonable.


               The Fourth Amendment prohibits unreasonable searches and
               seizures by the government, and its safeguards extend to brief
               investigatory stops of persons or vehicles that fall short of
               traditional arrest. A police officer may briefly detain a person for
               investigatory purposes without a warrant or probable cause if,
               based upon specific and articulable facts together with rational
               inferences from those facts, the official intrusion is reasonably
               warranted and the officer has a reasonable suspicion that
               criminal activity maybe afoot. Indiana has adopted this analysis
               for the purpose of determining the legality of an investigatory
               stop under Article 1, Section 11 of the Indiana Constitution.


       Gunn v. State, 956 N.E.2d 136, 139 (Ind. Ct. App. 2011) (citations omitted).




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-486 | January 31, 2020   Page 7 of 16
[13]   Under the Fourth Amendment, police who are acting upon reasonable

       suspicion of a traffic infraction may “check [the] driver’s license and the

       registration of the automobile[.]” Delaware v. Prouse, 440 U.S. 648, 663 (1979).

       This is because part of the mission of nearly any traffic stop is “inspecting the

       automobile’s registration and proof of insurance.” Rodriguez v. United States,

       135 S. Ct. 1609, 1615 (2015); see also Browder v. State, 77 N.E.3d 1209, 1214

       (Ind. Ct. App. 2017) (tasks an officer may undertake include determining

       whether there are outstanding warrants against the driver), trans. denied;

       Rosenbaum v. State, 930 N.E.2d 72, 75-76 (Ind. Ct. App. 2010), trans. denied.

       Likewise, under the Indiana Constitution, “[w]here an officer stops a vehicle for

       a traffic violation, a request for the driver’s license and vehicle registration, a

       license plate check, a request to search the driver’s vehicle and an inquiry

       regarding whether the driver has a weapon in the vehicle are within the scope of

       reasonable detention.” Harper v. State, 922 N.E.2d 75, 81 (Ind. Ct. App. 2010),

       trans. denied.


[14]   Here, the traffic stop was permissible under both the United States and Indiana

       Constitutions because Captain Pyatt had reasonable suspicion that Tellez-

       Salinas had committed traffic infractions by changing lanes with an improper

       signal and following another vehicle too closely. Tr. Vol. II at 8-9, 39-40. See

       Gunn, 956 N.E.2d at 139. Therefore, both the United States and Indiana

       Constitutions allowed Captain Pyatt to ask Tellez-Salinas to produce a driver’s

       license, the truck’s registration, and proof of insurance. See Rodriguez, 135 S. Ct.

       at 1615; Browder, 77 N.E.3d at 1214; State v. Quirk, 842 N.E.2d 334, 340 (Ind.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-486 | January 31, 2020   Page 8 of 16
       2006); Harper, 922 N.E.2d at 81. Furthermore, Tellez-Salinas provided those

       documents voluntarily.


[15]   Tellez-Salinas asks us to reweigh the evidence when he claims that he did not

       consent to the seizure of the documents, which we do not do. Garcia, 47
N.E.3d at 1199. The evidence most favorable to the trial court’s ruling showed

       that when Captain Pyatt stood on the passenger side of the truck, Tellez-Salinas

       made a gesture indicating that Captain Pyatt could open the passenger door.

       Tr. Vol. II at 9, 11. To the extent that Tellez-Salinas argues that when Captain

       Pyatt leaned into the truck he impermissibly intruded into the truck, the trial

       court could have reasonably concluded that Tellez-Salinas’s gesture to Captain

       Pyatt indicated that Tellez-Salinas consented to Captain Pyatt reaching into the

       truck. The trial court did not abuse its discretion in denying Tellez-Salinas’s

       request to suppress the documents.


                                         II.     Miranda Warnings
[16]   Tellez-Salinas argues that the trial court abused its discretion in denying his

       motion to suppress the statements he made during the traffic stop. He claims he

       made those statements while in custody without the benefit of Miranda

       warnings. Tellez-Salinas specifically argues that he was in custody once

       Captain Pyatt asked Tellez-Salinas to accompany him to his squad car and that

       “any reasonable person seated in [a] marked police patrol vehicle next to an

       officer in full uniform would not believe he was free to leave.” Appellant’s Br. at

       21.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-486 | January 31, 2020   Page 9 of 16
[17]   If a person in custody is subjected to interrogation, “he must first be informed in

       clear and unequivocal terms that he has the right to remain silent.” Miranda v.

       Arizona, 384 U.S. 436, 467-68 (1966). Miranda warnings are meant to preserve

       Fifth Amendment rights of a person during “incommunicado interrogation of

       individuals in a police-dominated atmosphere.” Id. at 445. An atmosphere is

       “police-dominated” if it inherently undermines a person’s will to resist and

       compels him to speak where he would not normally do so. Wells v. State, 30
N.E.3d 1256, 1260 (Ind. Ct. App. 2015), trans. denied, cert. denied, 139 S. Ct. 906

       (2016). The duty to give Miranda warnings does not arise until an officer

       restricts a person’s freedom as to render him in custody. Crocker v. State, 989
N.E.2d 812, 818 (Ind. Ct. App. 2013), trans. denied; Gauvin v. State, 878 N.E.2d
515, 520-21 (Ind. Ct. App. 2007), trans. denied. A person is in custody if a

       reasonable person in the same situation would not feel free to leave. Crocker,
989 N.E.2d at 818. “Whether a person was in custody depends upon objective

       circumstances, not upon the subjective views of the interrogating officers or the

       [person] being questioned.” Id. In determining whether an individual was in

       custody, a court must examine all circumstances surrounding the interrogation,

       “but the ultimate inquiry is simply whether there was a formal arrest or restraint

       on freedom of movement of the degree associated with a formal arrest.” Id. at

       818-19. Factors to weigh include the degree to which police controlled the

       scene and both the location and nature of the questioning, especially where an

       officer uses deceit to induce a person to incriminate himself or where the

       questions are “prolonged, coercive, and accusatory.” Id. at 819.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-486 | January 31, 2020   Page 10 of 16
[18]   “[A] person temporarily detained in an ordinary traffic stop is not in custody for

       the purposes of Miranda.” State v. Brown, 70 N.E.3d 331, 336 (Ind. 2017) (citing

       Pennsylvania v. Bruder, 488 U.S. 9, 10-11 (1988)). “[Q]uestioning incident to an

       ordinary traffic stop is quite different from stationhouse interrogation, which

       frequently is prolonged, and in which the detainee often is aware that

       questioning will continue until he provides his interrogators the answers they

       seek.” Berkemer v. McCarty, 468 U.S. 420, 438 (1984); see also Brown, 70 N.E.3d

       at 336.


[19]   Here, the objective circumstances show that Tellez-Salinas was not in custody

       during the traffic stop, even while sitting in Captain Pyatt’s squad car. See

       Brown, 70 N.E.3d at 336; Crocker, 989 N.E.2d at 818. Captain Pyatt did not

       handcuff Tellez-Salinas. See Hudson, 129 N.E.3d at 225 (a person who is

       handcuffed is in custody). Captain Pyatt did nothing else to restrict Tellez-

       Salinas’s movements, and the traffic stop scene was not police dominated as

       Captain Pyatt was the only officer on the scene when Tellez-Salinas made the

       statements he now wishes to suppress. See Berkemer, 468 U.S. at 421 (finding

       the atmosphere surrounding a traffic stop is substantially less police dominated

       than atmosphere surrounding the kinds of interrogation at issue in Miranda).


[20]   The nature of Captain Pyatt’s questions also demonstrated that Tellez-Salinas

       was not in custody. Captain Pyatt did not bring Tellez-Salinas to his squad car

       to submit Tellez-Salinas to coercive and accusatory questioning, but to get

       Tellez-Salinas’s help in confirming his information so Captain Pyatt could issue

       the warning ticket. See Berkemer, 468 U.S. at 438; Brown, 70 N.E.3d at 336.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-486 | January 31, 2020   Page 11 of 16
       Tellez-Salinas’s help was necessary because the unconventional nature of

       Tellez-Salinas’s paperwork made it more difficult to confirm information about

       both Tellez-Salinas and the truck. Also, withdrawing Tellez-Salinas from the

       noisy Interstate 70 traffic to the relative quiet of Captain Pyatt’s squad made it

       easier for Captain Pyatt to write the traffic warning, especially because of

       Tellez-Salinas’s limited English skills. Tr. Vol. II at 5, 45, 46, 53, 80, 83. These

       “particularized circumstances” made it reasonably necessary to require Tellez-

       Salinas to submit to routine questioning in Captain Pyatt’s squad car. See

       Wilson v. State, 745 N.E.2d 789, 793 (Ind. 2001). Furthermore, the questioning

       in the squad car was not prolonged. Captain Pyatt hastened the process by

       relying on the information provided by Tellez-Salinas and not running the VIN

       number for the truck. Tr. Vol. II at 59.


[21]   Finally, Tellez-Salinas’s testimony that he “felt locked up at all times” during

       the stop does not mean he was in custody. Id. at 84. We are guided not by his

       subjective perceptions but by the objective circumstances of the stop. See

       Crocker, 989 N.E.2d at 818. Those objective circumstances showed that Captain

       Pyatt asked Tellez-Salinas to accompany him to his squad car only because of

       particularized circumstances, i.e., the unique challenges in writing the traffic

       warning because of the unconventional paperwork Tellez-Salinas provided.

       Captain Pyatt’s questions were not prolonged or accusatory but were designed

       to simply obtain the necessary information to write the warning ticket. By

       deciding to not search for the VIN number of the truck and relying on the

       information provided by Tellez-Salinas himself, Captain Pyatt likely made the


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-486 | January 31, 2020   Page 12 of 16
       stop shorter than it might have been. Id. at 59. Thus, there was no formal

       arrest or restraint on Tellez-Salinas’s movements akin to an arrest, and we

       conclude that Tellez-Salinas was not in custody when Captain Pyatt questioned

       him. See Crocker, 898 N.E.2d at 818-19. Tellez-Salinas was not entitled to

       Miranda warnings, and the trial court did not abuse its discretion in denying

       Tellez-Salinas’s motion to suppress the statements.3


                                     III. Duration of Traffic Stop
[22]   Tellez-Salinas raises two related arguments regarding the duration of the traffic

       stop. First, he claims that Captain Pyatt unduly extended the duration of the

       stop by asking Major Simmons to bring his police dog to perform a canine

       sweep. Second, he argues that there was no reasonable suspicion to justify the

       canine sweep, correctly noting that under both the United States and Indiana

       Constitutions, a police officer must have reasonable suspicion to conduct a

       canine sweep if the duration of the traffic stop was unduly extended. As to his

       first argument, Tellez-Salinas contends: “Within that [eighteen minutes],

       [Captain] Pyatt could have written the warning ticket and the purpose of the

       stop could have been completed.” Appellant’s Br. at 23-24.


               [A] reasonable narcotics dog sweep is not a search for the
               purposes of the Fourth Amendment or Article 1, § 11. However,
               such a sweep is an unreasonable investigatory detention if the
               motorist is held for longer than necessary to complete the



       3
        Because we find that Tellez-Salinas was not entitled to Miranda warnings because he was not in custody,
       we need not address his claim that he was subjected to custodial interrogation.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-486 | January 31, 2020              Page 13 of 16
               officer’s work related to the traffic violation and the officer lacks
               reasonable suspicion that the motorist is engaged in criminal
               activity.


       Austin v. State, 997 N.E.2d 1027, 1034 (Ind. 2013) (internal citations omitted).


[23]   In Rodriguez, 135 S. Ct. at 1612, the United States Supreme Court held that “[a]

       seizure justified by only a police-observed traffic violation, therefore, ‘become[s]

       unlawful if it is prolonged beyond the time reasonably required to complete

       th[e] mission’ of issuing a ticket for the violation.” Id. (quoting Illinois v.

       Caballes, 543 U.S. 405, 407 (2005)). Rodriguez explained that, beyond

       determining whether to issue a ticket, an officer’s mission includes ordinary

       inquiries incident to the traffic stop such as “checking the driver’s license,

       determining whether there are outstanding warrants against the driver, and

       inspecting the automobile’s registration and proof of insurance.” Rodriguez, 135
S. Ct. at 1615. The court ruled that absent reasonable suspicion, police may not

       extend an otherwise completed traffic stop to conduct a dog sniff. Id. The

       critical question is whether conducting the sniff prolongs the traffic stop. Id. at

       1616.


[24]   In Hansbrough v. State, we held that a dog sniff that occurred within sixteen

       minutes of the traffic stop did not unduly extend the stop because the officer

       who initiated the stop had not yet completed his paperwork and was still on the

       phone checking for outstanding warrants when the canine unit arrived. 49
N.E.3d 1112, 1114 (Ind. Ct. App. 2016), trans. denied. In Washington v. State, we

       held that a canine sweep initiated eleven minutes after the defendant was pulled

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-486 | January 31, 2020   Page 14 of 16
       over did not extend the duration of the stop beyond the time necessary for the

       police officer to write a ticket. 42 N.E.3d 521, 523-24 (Ind. Ct. App. 2015),

       trans. denied, cert denied, 137 S. Ct. 35 (2016). Similarly, in Doctor v. State, we

       held that a period of eight to twelve minutes after the traffic stop commenced to

       perform a canine sweep was not an unreasonable amount of time for a traffic

       stop. 57 N.E.3d 846, 855 (Ind. Ct. App. 2016). See also State v. Gibson, 886
N.E.2d 639, 642 (Ind. Ct. App. 2008) and State v. Cassady, 56 N.E.3d 662, 665-

       66 (Ind. Ct. App. 2016).


[25]   Here, we need not address Tellez-Salinas’s argument that there was no

       reasonable suspicion supporting the canine sweep because we find that the

       canine sweep did not unreasonably extend the stop, which makes Tellez-

       Salinas’s reasonable-suspicion argument irrelevant. See Rodriguez, 135 S. Ct. at

       1612; Austin, 997 N.E.2d at 1034; Hansbrough, 49 N.E.3d at 1115. Captain

       Pyatt testified that when Major Simmons arrived, he had not even begun to

       write the ticket because the paperwork Tellez-Salinas had provided did not

       provide adequate information. See Tr. Vol. II at 61. “I still [didn’t] have the

       documents. I [didn’t] have any documents for this vehicle.” Id. These

       difficulties, or “particularized circumstances,” understandably lengthened the

       stop because Captain Pyatt had to exit his squad car, retrieve Tellez-Salinas

       from the truck, and return Tellez-Salinas to the squad car, where Captain

       Pyatt’s investigation was further slowed by Tellez-Salinas’s limited English

       skills. See Wilson, 745 N.E.2d at 793; see also Tr. Vol. II at 5, 45, 46, 53, 80, 83.

       Furthermore, Captain Pyatt took steps that likely made the duration of the stop

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-486 | January 31, 2020   Page 15 of 16
       shorter than it could have been. To expedite the stop, Captain Pyatt decided

       not to run the truck’s VIN number and instead relied on information provided

       by Tellez-Salinas, even though that information was incomplete. Tr. Vol. II at

       59. These factors demonstrate that when Major Simmons conducted the canine

       sweep within eighteen minutes of the beginning of the traffic stop, Captain

       Pyatt was still trying to issue a traffic warning, so the canine sweep did not

       unreasonably extend the duration of the stop beyond the time ordinarily needed

       to issue a traffic warning. See Rodriguez, 135 S. Ct. at 1612; Austin, 997 N.E.2d

       at 1034; Gibson, 886 N.E.2d at 642. Because the canine sweep did not unduly

       extend the duration of the traffic stop, the trial court did not abuse its discretion

       when it denied the motion to suppress the narcotics discovered in the truck.

       Therefore, we need not address Tellez-Salinas’s claim that the canine sweep

       was not supported by reasonable suspicion. See Hansbrough, 49 N.E.3d at 1115.


[26]   Affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-486 | January 31, 2020   Page 16 of 16